Title: To James Madison from Henry Dearborn, 17 July 1807
From: Dearborn, Henry
To: Madison, James



Dear Sir,
Newyork July 17th. 1807

By the letters I have received from the President, it appears that more active measures, than were contemplated when I left Washington, are now considered necessary, and of course my return to the Seat of Government considered expedient.  Mrs. Dearborn & Miss Tingey left me yesterday for Boston, and as soon as I can possibly compleat the business which called me to this place, I shall set out on my return, unless circumstancies should take such a turn as to render my return inexpedient.  I intend seting out on tuesday next, as monday Mr. Fulton is to give us an exhibition of his project for blowing up Ships, and he is very desirous of being permitted to blow up some of the Ships that have given us so much trouble near Norfolk.  He entertains no doubts of compleat success.  I wish those Vessels would go away and be quiett until the hot season is over, but if they will not, I think we may as well let Fulton try some experiments upon them.  If he could blow up one of their largest Ships, I doubt whether any others would trouble us again ever  At all events, if we must come to blows, with those Ships, we may give Fulton an opportunity of making a few experiments with his machines.  Please to present my best respects to Mrs. Madison and believe me to be with the highest esteem, your Obedt. Servt.

H. Dearborn

